DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 10/16/19.

Examiner’s Note
	Claim language currently written contains generally broad terminology which is being interpreted utilizing BRI.  In order to overcome the BRI, amendments specifying intended interpretations are advised.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply receiving sensor data and sending an analysis, even generation of commands can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as physically implementing a UAV control command rather than simply generating one may overcome the rejection.

Regarding claims 8-14, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward computer program products that comprise computer readable storage media and program instructions stored on the computer readable storage media and, as such, encompass transitory signals per se. Applicants have asserted in paragraph 61 of the specification that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se" and have given general and specific examples of what constitutes a "computer readable storage medium".

With regard to disavowing the full scope of a claim term in the specification, MPEP 2111.01 (IV)(B) states that:
“Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341,58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question."); see also In re Am. Acad. OfSci. Tech Ctr., 367 F.3d 1359, 1365-67 (Fed. Cir. 2004) (refusing the limit claim term "user computer" to only "single-user computers" even though "some of the language of the specification, when viewed in isolation, might lead a reader to conclude that the term ... is meant to refer to a computer that serves only a single user, the specification as a whole suggests a construction that is not so narrow")” (emphasis added)

Applicant has not clearly and unmistakably disavowed transitory signals from the term “computer readable storage medium”, as required per MPEP 2111.01 (IV)(B). While one portion of paragraph 61 states that the term is not “to be construed as being transitory signals per se”, other parts of paragraph 61 state that the term is “not limited to” the general examples given therein and that the specific examples are a “non-exhaustive list”. In addition, paragraph 61 further states that the computer readable storage medium may be “an electromagnetic storage device”, i.e. signals, and that the computer readable storage medium “can be a tangible device” (emphasis added) which implies that it can also be intangible, i.e. signals. This conflicting language is sufficient to conclude that the single, isolated, portion of paragraph 61 that states that the term “computer readable storage medium” is “not to be construed as being transitory signals per se” does not amount to a clear and unmistakable disavowal. Because the disclaimer of “transitory signals per se" and the “non-limiting” / “non-exhaustive” language in Applicants’ specification are conflicting, it cannot be said that the claimed “computer readable storage medium” has definitively excluded transitory signals and claims 8-14 must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ ... Thus, such a signal cannot be patentable subject matter.”). The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.

Additionally, it can be seen that the claims are directed toward non-statutory subject matter because the scope of the term “computer readable storage medium” encompasses “intangible” subject matter. As mentioned above, paragraph 61 states that the computer readable storage medium “can” be a tangible device, which also means that it “can” be intangible. As held by the CAFC, for all statutory categories of invention, except process claims, “the eligible subject matter must exist in some physical or tangible form.” Digitech Image Technologies v. Electronics For Imaging, 758 F. 3D at 1348. In addition, a product claim to an intangible collection of information does not fall within any statutory category. Digitech at 1350. Since Applicant’s computer readable storage medium is not expressly, or impliedly, limited to tangible devices but can also comprise an intangible collection of information, the broadest reasonable interpretation of “computer readable storage medium” is that it encompasses non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kempel et al. (US 2018/0322749)

Regarding claims 1, 8, and 15, Kempel discloses a threat monitoring and response system including a system, comprising a processor to: receive media and an event from a deployed unmanned aerial vehicle (UAV) (¶88-90 – personal safety drone corresponding to the recited UAV and monitoring data for threat monitoring and response system 100 corresponding to the recited receive media and events from the UAV); 
send the media and the event to an artificial intelligence (AI) service and receive smart insights from the AI service (¶88-90 – collision avoidance system corresponding to the recited AI service utilizing artificial intelligence and machine learning for object detection corresponding to the recited smart insights from the AI service); 
dynamically generate an execution block based on the smart insights (¶88-90 - calculate an adjusted path to avoid the obstacle corresponding to the recited generate an execution block based on the smart insights); and 
send the generated execution block to an edge device for generating vehicle specific commands (¶88-90 – based on specification ¶14, drones solution edge 104 may be an edge device that is co-located with the deployed drone 108, personal safety drone 240 must still perform the requisite onboard processing to support the instantaneous operation of the trained ML collision avoidance system corresponding to the recited edge device for generating vehicle specific commands).

Regarding claim 2, Kempel further discloses the deployed UAV comprises an unmanned aerial vehicle (¶89).

Regarding claim 3, Kempel further discloses the media received from the deployed UAV comprises raw sensor data and the event comprises a detected object in the raw sensor data (¶88-90 - machine vision, distance sensing, radar, LIDAR, etc. corresponding to the recited raw sensor data where collision avoidance system (machine learning based or otherwise) can detect the object corresponding to the recited event data detecting an object in the raw sensor data).

Regarding claims 4, 10, and 18, Kempel further discloses the media and event comprise filtered raw media and events (¶88-90 - machine vision, distance sensing, radar, LIDAR, etc. corresponding to the recited raw sensor data where collision avoidance system (machine learning based or otherwise) can detect the object corresponding to the recited event data detecting an object in the raw sensor data).

Regarding claim 5, Kempel further discloses the execution block is to be used to generate vehicle specific commands to be executed on a deployed UAV (¶88-90 - calculate an adjusted path to avoid the obstacle corresponding to the recited execution block used to generate vehicle specific commands).

Regarding claim 6, Kempel further discloses the received media and the event are collected using commands associated with a predefined execution block (¶88-90 - This collision avoidance system can take precedence over all other commanded operations of personal safety drone 240 corresponding to the recited received media and event utilizing commands associated with a predefined execution block).

Regarding claims 7, 11, and 19, Kempel further discloses the processor is to cause a different AI model to be selected for generating additional smart insights in response to the smart insights (¶29-31 and ¶88-90 - upon successfully avoiding the obstacle, calculate a new path that will return personal safety drone 240 to the desired fixed positioning relative to Subject 220 (or more generally, return personal safety drone 240 to its previously commanded operational path) corresponding to the recited generating additional smart insights in response to the smart insights, where the processor switches from collision avoidance machine learning models back to threat detection machine learning models corresponding to the recited different AI models).

Regarding claims 9 and 17, Kempel further discloses dynamically generating, via the processor, a second execution block based on media and events received from the execution of the vehicle specific commands (¶88-90 - upon successfully avoiding the obstacle, calculate a new path that will return personal safety drone 240 to the desired fixed positioning relative to Subject 220 (or more generally, return personal safety drone 240 to its previously commanded operational path) corresponding to the recited second execution block for execution of the vehicle specific commands).

Regarding claim 12, Kempel further discloses a predefined execution block and sending the predefined execution block to the edge device (¶88-90 – based on specification ¶14, drones solution edge 104 may be an edge device that is co-located with the deployed drone 108, personal safety drone 240 must still perform the requisite onboard processing to support the instantaneous operation of the trained ML collision avoidance system corresponding to the recited edge device for generating vehicle specific commands where collision avoidance corresponding to the recited predefined execution block).

Regarding claim 13, Kempel further discloses the predefined execution block is generated in advance of dynamically generating the execution block based on the smart insights (¶88-90 – collision avoidance taking precedence over all other commands corresponding to the recited predefined execution block generated in advance of dynamically generating the execution block based on the smart insights).

Regarding claims 14 and 20, Kempel further discloses receiving, via the processor, additional media and events collected by the deployed UAV during execution of commands associated with the execution block (¶88-90 – collision avoidance system including monitoring data maintains precedence over all other commands corresponding to the recited receiving additional media and events collected by the UAV during executions of all commands).

Regarding claim 16, Kempel further discloses program code executable by the processor to send an idle execution block in response to detecting a request for a new execution block before the execution block is generated (¶75 – drone awaiting activation and deployment or  perform active patrols while awaiting a specific deployment corresponding to the recited idle command in response to detecting a request for a deployment corresponding to the recited new execution block before it is generated).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stoschek et al. (US 2020/0166956) discloses a system used to sense the presence of objects around the aircraft for collision avoidance, navigation, or other purposes including generating an escape path for the aircraft controller to follow if the system determines the path is valid (¶17-18).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665